Letton, J.,
dissenting.
I am unable to concur in the view that, where a widow renounces her dower right and takes under a will, the devise or bequest is not liable to the inheritance tax. It is my view that, if the widow had taken her dower right, it would not be liable to the tax, since dower is not transferred by will, and is not the subject of inheritance. It, therefore, does not come within the provisions of the statute. But, in this case, as was held in the former opinion, since the widow rejected the dower and took the provisions made for her in the will, the bequest or devise is taxable. *755since the title was transferred from the testator by means of the will, and not by operation of law.
The statute says “All property * * * which shall pass by will” shall be subject to the tax, and it contains no provision for offsetting the value of dower against the value of a legacy or devise. For the court to read such a proviso into the law would, in my opinion, be judicial legislation of the baldest sort. Ross, Inheritance Tax, see. 56.
I adhere to the views expressed in the former opinion.
Rosa, J. I adhere to former opinion.